Exhibit 99.1 To Our Shareholders Funds from Operations, as Adjusted for Comparability (an apples-to-apples comparison of our continuing business, eliminating certain one-timers) for the year ended December 31, 2014 was $980.3 million, $5.20 per diluted share, compared to $896.5 million, $4.77 per diluted share, for the previous year, a 9.0% increase per share – a very good year. Funds from Operations, as Reported (apples-to-apples plus one-timers) for the year ended December31, 2014 was $911.1million, $4.83per diluted share, compared to $641.0million, $3.41 per diluted share, for the previous year. (See page 4 for a reconciliation of Funds from Operations, as Reported to Funds from Operations, as Adjusted for Comparability.) Net Income attributable to common shares for the year ended December31, 2014 was $783.4 million, $4.15 per diluted share, versus $392.0million, $2.09 per diluted share, for the previous year. Our core business is concentrated in New York, the most important city in the world, and in Washington, DC, our nation’s capital, and is office and retail centric. We have run Vornado for 35 years. In each year, cash flow from the core business has increased in both total dollars and on a same-store basis until 2012 when for the first time, there was a decrease caused by BRAC in Washington. 2013 began another run of increases. Here are our financial results (presented in EBITDA format) by business segment: ($ IN MILLIONS) 2014 Same Store % Increase/ (Decrease) % of 2014 EBITDA EBITDA Increase/ (Decrease) 2013/2014 2013 2012 EBITDA: Cash GAAP New York: Office 7.8% 5.0% 41.3% 26.5 623.2 596.7 531.5 Street Retail 7.1% 5.5% 18.6% 33.7 279.6 245.9 188.9 Alexander’s 18.2% 0.1% 2.8% (0.5) 41.7 42.2 40.4 Hotel Pennsylvania 2.0% 30.7 30.7 28.3 Total New York 7.6% 4.7% 64.7% 59.7 975.2 915.5 789.1 Washington (2.3%) (2.4%) 22.1% (7.4) 333.8 341.2 355.5 theMart 0.7% 8.8% 5.3% 7.7 79.6 71.9 62.5 555 California Street (0.8%) 11.6% 3.2% 6.1 48.8 42.7 40.5 Real Estate Fund 4.7% 20.8 70.3 49.5 24.6 EBITDA before Retail 86.9 1,507.7 1,420.8 1,272.2 Retail
